 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

weewe ee ee eweeewr een een ew ekeVwe ew wee ew ee ee x
KRISTINA MIKHAYLOVA, :
Plaintiff, :
: ORDER

-against- :

: 19 Civ. 8927 (GBD)
BLOOMINGDALE’S, INC. et al., :
Defendants. :
se ewe eee ee ew ee ee ee ee wr ee x

GEORGE B. DANIELS, United States District Judge:

The April 22, 2020 conference is adjourned to July 8, 2020 at 9:45 a.m.

Dated: New York, New York SO ORDERED.

March 24, 2020
Goneg, B. Dorel

GEQRGRF. DANIELS
UNITED STATES DISTRICT JUDGE

 

 

 
